DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, Species A in the reply filed on 2/22/2021 is acknowledged. Claims 12-15 are hereby withdrawn.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Margotti (US 2013/0247603, provided by Applicant in the IDS) in view of Kim (US 2016/0258636, provided by Applicant in the IDS). 

Regarding claim 1, Margotti teaches a heat source unit (Fig. 3) for an air conditioner (see Tittle) that comprises a refrigerant circuit (50, Fig. 3, see paragraph [0054]), the heat source unit comprising: 
a compressor to be connected to the refrigerant circuit (10, Fig. 3, see paragraph [0054]);
a heat source heat exchanger (54, Fig. 3, see paragraph [0054]) that is connected to the refrigerant circuit and that exchanges heat between a refrigerant circulating in the refrigerant circuit (see paragraph [0054]) and a heat source (see Fig. 3 which shows the condenser exchanging heat with another source); 

a cooling heat exchanger (40, Figs. 2-3, see paragraphs [0052]-[0053]) to be connected to the refrigerant circuit (see Fig. 3), 
the cooling heat exchanger is connected to a bypass line (72, Fig. 3) disposed between a liquid refrigerant line (52, Fig. 3) and a gas suction line (82, Fig. 3), 
wherein the bypass line has a valve (74, Fig. 3) disposed on the bypass line, upstream of the cooling heat exchanger (see Fig. 3); and 
a controller (90, Fig. 3) that controls the valve to switch between in an OFF-mode in which the valve is closed and an ON-mode in which the valve is opened (see paragraphs [0068] and [0071]).  
Margotti does not teach an external housing accommodating the structure of the claimed invention, and an electric box having an air passage comprising an air inlet and an air outlet, an air flow being induced through the air passage from the air inlet to the air outlet for cooling at least some of the electrical components.
Kim teaches an outdoor unit with a housing (Kim, 13, Fig. 2, see paragraph [0042]) which houses the components of the refrigeration system (Kim, paragraph [0042]) and further features a control box which houses the electronic components configured to control the air conditioner (Kim, 100, Fig. 4, see paragraph [0042]), wherein the control box has an air passage comprising an air inlet and an air outlet, an air flow being induced through the air passage from the air inlet to the air outlet for cooling at least some of the electrical components (Kim, see Fig. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Margotti, with an external housing to accommodate the heat source unit components and an electric box having an air passage comprising an air inlet and an air outlet, an air flow being induced through the air passage from the air inlet to the air outlet for cooling at least some of the electrical components, as taught by Kim, in order to securely house the components thereby providing better structural integrity and to provide a control box that efficiently dissipates heat (Kim, paragraph [0007]).

Regarding claim 2, Margotti as modified teaches the heat source unit according to claim 1, wherein a capillary disposed in the bypass line upstream of the cooling heat exchanger (Margotti, 88, Fig. 3, see paragraph [0065]).  

Regarding claim 4, Margotti as modified teaches the heat source unit according to claim 1, wherein the controller switches between the OFF-mode and the ON-mode based on operation conditions of the air conditioner (Margotti, see paragraph [0068]).  

Regarding claim 11, Margotti as modified teaches the heat source unit according to claim 1, wherein the external housing comprises vents (Kim, 14a, 14b, Fig. 2, see paragraph [0044]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Margotti in view of Kim, as applied to claim 1, further in view of Gatto (US 2015/0256032).

Regarding claim 3, Margotti as modified teaches the heat source unit according to claim 1, but does not teach the controller allows manual setting of the OFF-mode. Gatto teaches an air conditioner that can be manually switched off by a user, or by another remote process (Gatto, paragraph [0032]). The Examiner notes that Gatto is analogous as it teaches both manual control for an off-mode which is desired by the claim, and alternatively using a remote process to switch off, which Margotti as modified teaches. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Margotti as modified with the ability for users to manually set the OFF-mode, as taught by Gatto, in order to provide users direct control over the unit.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Margotti in view of Kim, as applied to claim 4, further in view of Okazaki (US 2012/0180510).

Regarding claim 5, Margotti as modified teaches the heat source unit according to claim 4, but does not teach that the controller switches the valve to the OFF-mode, when a required cooling capacity of the air conditioner exceeds a predetermined threshold.

It would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Margotti as modified with the teaching of switching the valve OFF when the required cooling capacity of the air conditioner exceeds a predetermined threshold, as taught by Okazaki, in order to reduce the load on the system thereby reducing potential damage on the components of the system. 

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Margotti in view of Kim, as applied to claim 1, further in view of Okuda (US 2018/0080697).

Regarding claim 7, Margotti as modified teaches the heat source unit according to claim 1, further comprising a temperature sensor disposed within the external housing (Margotti, 86, Fig. 3, see paragraph [0073]).
Margotti as modified does not teach that the controller switches between the ON-mode and the OFF-mode of the valve on based a temperature measured by the temperature sensor.
Okuda teaches a heat pump (Okuda, Title) which features a control wherein expansion valves are opened and closed based on readings from a temperature sensor (Okuda, paragraph 

Regarding claim 8, Margotti as modified teaches the heat source unit according to claim 7, wherein the controller switches to the ON-mode, when the temperature measured by the temperature sensor is higher than a predetermined temperature (Okuda, paragraph [0026]).  

Regarding claim 9, Margotti as modified teaches the heat source unit according to claim 1, further comprising:
a temperature sensor disposed at an exit line between an exit of the cooling heat exchanger and a connection of the bypass line to the gas suction line (Margotti, 86, Fig. 3, see paragraph [0073]).
Margotti as modified does not teach that the controller determines a superheat degree of the refrigerant in the exit line based on the temperature detected by the temperature sensor and switches between the ON- mode and the OFF-mode of the valve on the basis of the superheat degree.  
Okuda teaches a heat pump (Okuda, Title) which features a control wherein expansion valves are opened and closed based on readings from a temperature sensor (Okuda, paragraph [0026]), and determines the superheat based on the reading from the temperature sensor and varies the valve openings based on the superheat (Okuda, paragraph [0026], [0032]). It would . 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Margotti in view of Kim and Okuda, as applied to claim 9, further in view of Takegami (US 2004/0159111).

Regarding claim 10, Margotti as modified teaches the heat source unit according to claim 9, but does not teach that the controller switches the OFF-mode of the valve, when the calculated superheat degree falls below a predetermined value for a pre-determined period of time.  
Takegami teaches that closing a valve positioned upstream of a heat exchanger (Takegami, 7b upstream of 51, Fig. 1) wherein closing the valve for a predetermined period of time allows for time to increase the superheat of the heat exchanger (Takegami, paragraph [0083]), this provides a clear motivation to closing the valve for a predetermined period of time when the superheat falls below a predetermined value in order to allow to the superheat to increase back to a desired level. Therefore, it would have been obvious to one of ordinary skill in the art, prior to the effective filing date, to provide Margotti as modified with the teaching of closing the valve for a predetermined period of time when the superheat falls below a . 

Allowable Subject Matter
Claim 6 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A combination to teach closing the valve in both start up and oil return operations would directly contradict the base reference Margotti, which explicitly notes that the valve is opened when the compressor is switched on. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEL N BABAA whose telephone number is (571)270-3272.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571-272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/NAEL N BABAA/Examiner, Art Unit 3763                                                                                                                                                                                                        
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763